

115 HR 4082 IH: Protect Access to Birth Control Act
U.S. House of Representatives
2017-10-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 4082IN THE HOUSE OF REPRESENTATIVESOctober 19, 2017Ms. DeGette (for herself, Ms. Slaughter, Ms. Judy Chu of California, and Ms. Frankel of Florida) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committees on Ways and Means, and Education and the Workforce, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo repeal the rules issued by the Department of the Treasury, the Department of Labor, and the
			 Department of Health and Human Services entitled Religious Exemptions and Accommodations for Coverage of Certain Preventive Services Under the
			 Affordable Care Act and Moral Exemptions and Accommodations for Coverage of Certain Preventive Services Under the
			 Affordable Care Act.
	
 1.Short titleThis Act may be cited as the Protect Access to Birth Control Act. 2.RepealThe rules issued by the Department of the Treasury, Department of Labor, and Department of Health and Human Services entitled Religious Exemptions and Accommodations for Coverage of Certain Preventive Services Under the Affordable Care Act (82 Fed. Reg. 47792 (October 13, 2017)) and Moral Exemptions and Accommodations for Coverage of Certain Preventive Services Under the Affordable Care Act (82 Fed. Reg. 47838 (October 13, 2017)) shall have no force or effect, and shall be treated as though such rules had never taken effect.
		